Name: Council Decision 2008/918/CFSP of 8Ã December 2008 on the launch of a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  criminal law;  social affairs;  European construction;  maritime and inland waterway transport
 Date Published: 2008-12-09

 9.12.2008 EN Official Journal of the European Union L 330/19 COUNCIL DECISION 2008/918/CFSP of 8 December 2008 on the launch of a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 17(2) thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (ATALANTA), and in particular Article 5 thereof, Whereas: (1) In its Resolution 1814 (2008) on the situation in Somalia, adopted on 15 May 2008, the UN Security Council called on States and regional organisations, in close coordination with one another, to take action to protect shipping involved in the transport and delivery of humanitarian aid to Somalia and UN-authorised activities. (2) In its Resolution 1816 (2008) on the situation in Somalia, adopted on 2 June 2008, the UN Security Council expressed its concern at the threat that acts of piracy and armed robbery against vessels pose to the delivery of humanitarian aid to Somalia, the safety of commercial maritime routes and international navigation. The UN Security Council encouraged, in particular, States interested in the use of commercial maritime routes off the coast of Somalia to increase and coordinate their efforts to deter acts of piracy and armed robbery at sea in cooperation with the Transitional Federal Government of Somalia (TFG). (3) In its Resolution 1838 (2008) concerning the situation in Somalia, adopted on 7 October 2008, the UN Security Council commended the ongoing planning process towards a possible European Union naval operation, as well as other international or national initiatives taken with a view to implementing Resolutions 1814 (2008) and 1816 (2008), and urged all States that have the capacity to do so to cooperate with the TFG in the fight against piracy and armed robbery at sea, in conformity with the provisions of Resolution 1816 (2008). It also urged all States and regional organisations, in conformity with the provisions of Resolution 1814 (2008), to continue to take action to protect the World Food Programme maritime convoys, which is vital to bring humanitarian assistance to the Somali population. (4) The Somali Transitional Federal Government informed the United Nations Secretary-General by letter dated 14 November 2008 of the offer made to it, in conformity with paragraph 7 of Resolution 1816 (2008). (5) The European Union may be brought to rely on subsequent UNSC resolutions regarding the situation in Somalia. (6) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications and therefore does not participate in the financing of the operation, HAS DECIDED AS FOLLOWS: Article 1 The Operation Plan and the Rules of Engagement concerning the EU military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast, hereinafter referred to as Operation Atalanta, are approved. Article 2 Operation Atalanta shall be launched on 8 December 2008. Article 3 The Commander of Operation Atalanta is hereby authorised with immediate effect to release the activation order (ACTORD) in order to execute the deployment of the forces and start execution of the mission. Article 4 This Decision shall take effect on the day of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 December 2008. For the Council The President B. KOUCHNER (1) OJ L 301, 12.11.2008, p. 33.